 
Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT ("Second Amendment") is made and
entered into as of the 28th day of February, 2007, by and among CC TOLLGATE LLC,
a Delaware limited liability company (hereinafter sometimes referred to as
"Tollgate" and at other times hereinafter referred to as the "Borrower"), WELLS
FARGO BANK, National Association, MARSHALL BANKFIRST CORP., a Minnesota
corporation, and ORIX COMMERCIAL FINANCE, LLC, a Delaware limited liability
company, formerly known as ORIX Financial Services, Inc., a New York corporation
(each individually a "Lender" and collectively the "Lenders"), WELLS FARGO BANK,
National Association, as the issuer of letters of credit (in such capacity,
together with its successors and assigns, the "L/C Issuer") and WELLS FARGO
BANK, National Association, as administrative and collateral agent for the
Lenders and L/C Issuer (herein, in such capacity, called the "Agent Bank" and,
together with the Lenders and L/C Issuer collectively referred to as the
"Banks").


R_E_C_I_T_A_L_S:


WHEREAS:
 
A.  Borrower and Banks entered into a Credit Agreement dated as of November 18,
2005, as amended by First Amendment to Credit Agreement dated as of June 28,
2006 (collectively, the "Existing Credit Agreement").
 
B.  For the purpose of this Second Amendment, all capitalized words and terms
not otherwise defined herein shall have the respective meanings and be construed
herein as provided in Section 1.01 of the Existing Credit Agreement and any
reference to a provision of the Existing Credit Agreement shall be deemed to
incorporate that provision as a part hereof, in the same manner and with the
same effect as if the same were fully set forth herein.
 
C.  Borrower has represented that it intends to make a principal prepayment on
the C/T Loan in the amount of Ten Million Dollars ($10,000,000.00) and to reduce
the Funded RLC Outstanding to zero ($0.00). Based on the reduction of the Funded
C/T Outstandings to Twenty-Two Million Five Hundred Thousand Dollars
($22,500,000.00) and the Borrower's commitment to reduce the Funded RLC
Outstandings to zero ($0.00), Borrower has requested the following additional
amendments and modifications to the Credit Agreement:
    
    (i) revision of the C/T Loan Reduction Schedule;
 
    (ii) adding a requirement for delivery to Lenders of the monthly market
share reports;
    

--------------------------------------------------------------------------------


    (iii) amendment of the definitions of Adjusted Fixed Charge Coverage Ratio
and Maintenance Capital Expenditures;
    
    (iv) modification of the covenant requirements for the Adjusted Fixed Charge
Coverage Ratio (Section 6.03), Senior Leverage Ratio (Section 6.02), Limitation
on Indebtedness (Section 6.05) and Restriction on Distributions (Section 6.06);
 
   (v) elimination of the Total Leverage Ratio Covenant (Section 6.01), the
Minimum Annualized EBITDAM (Section 6.04) and the requirements for the payment
of Excess Cash Flow Payments (Section 2.03(e)); and
 
    (vi) requiring the issuance of date down indorsements to the Title Insurance
Policy in place of the final 101.6 and 101.2 indorsements which are required by
Section 9.21 of the Existing Credit Agreement and by the definition of
Completion Date in Section 1.01 of the Existing Credit Agreement.
 
D.  Banks have agreed to amend the Existing Credit Agreement as set forth in the
preceding recital paragraph subject to the terms, conditions and provisions set
forth in this Second Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do agree to the amendments and modifications to the Existing
Credit Agreement in each instance effective as of the Second Amendment Effective
Date, as specifically hereinafter provided as follows:
 
1.  Definitions. Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions. Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
    
    "Adjusted Fixed Charge Coverage Ratio" as of the end of any fiscal period
shall mean with reference to the Borrower:
   

--------------------------------------------------------------------------------


    For the fiscal period under review the sum of: (i) EBITDAM, less (ii) the
aggregate amount of actually paid Distributions, including, without limitation,
all Tax Distributions actually paid, less (iii) the aggregate amount of
Maintenance Capital Expenditures to the extent not deducted in the determination
of Net Income or financed from the proceeds of permitted equity or subordinated
indebtedness provided by CCI or any of its Subsidiaries or financed from the
proceeds of the Revolver, less (iv) the aggregate amount of Management Fees paid
in cash
 
        Divided by
 

    The sum of: (i) actually paid Interest Expense (expensed and capitalized),
plus (ii) principal payments or reductions (without duplication) required to be
made on all outstanding Indebtedness, plus (iii) the current portion of
Capitalized Lease Liabilities, in each case of (i) through (iii) determined for
the fiscal period under review.
 
    "Completion Date" shall mean the date upon which: (a) each of the
Construction Projects has been completed in substantial accordance and
compliance with the Plans and Specifications and in substantial accordance and
compliance with the terms and conditions of all Governmental Authorities,
(b) the Occupancy Date has occurred, (c) Title Insurance Company has issued its
date down indorsement to the Title Insurance Policy showing no liens, claims or
encumbrances except for Permitted Encumbrances and other items approved by Agent
Bank upon the consent of Requisite Lenders, (d) the Opening Date has occurred,
and (e) each other condition applicable to the final release of retainage, as
set forth in Section 9.21, shall have been met, other than with respect to the
completion of "Punch List" items.
 
    "Compliance Certificate" shall mean a compliance certificate as described in
Section 5.08(c) substantially in the form of "Exhibit F", affixed to the Second
Amendment and by this reference incorporated herein and made a part hereof,
which shall fully restate and supersede the "Compliance Certificate" affixed as
Exhibit F to the Existing Credit Agreement.
 
    "Credit Agreement" shall mean the Existing Credit Agreement as amended by
the Second Amendment, together with all Schedules, Exhibits and other
attachments thereto, as it may be further amended, modified, extended, renewed
or restated from time to time.
 
    "C/T Loan Reduction Schedule" shall mean the C/T Loan Reduction Schedule
marked "Schedule 2.03(d)", affixed to the Second Amendment and by this reference
incorporated herein and made a part hereof, setting forth the revised Scheduled
Term Amortization Payments on each Term Payment Date under the C/T Loan
occurring subsequent to the Second Amendment Effective Date, which revised
Schedule 2.03(d) shall fully supersede and restate Schedule 2.03(d) attached to
the Existing Credit Agreement.
 
    "Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Second Amendment.
 

--------------------------------------------------------------------------------


    "Maintenance Capital Expenditures" shall mean collective reference to
expenses and Capital Expenditures made to or for the benefit of or for use in
connection with the Casino Facility which are for the purpose of maintaining,
repairing and/or replacing existing assets of the Borrower.
 
    "Monthly Market Share Report" shall mean reference to the reports prepared
substantially in the form of the reports marked "Exhibit R", affixed hereto and
by this reference incorporated herein and made a part hereof.
 
    "Second Amendment" shall mean this Second Amendment to Credit Agreement.
 
    "Second Amendment Effective Date" shall mean the date upon which each of the
conditions precedent set forth in Paragraph 12 of the Second Amendment have been
fully satisfied.
 
    "Term Out Date" shall mean November 22, 2006.
 
2.  Reduction of the Aggregate Outstandings.
 
    a.  On or before the Second Amendment Effective Date, Borrower shall cause
the Funded C/T Outstandings to be reduced to Twenty-Two Million Five Hundred
Thousand Dollars ($22,500,000.00) by making a principal prepayment on the C/T
Loan in the amount of Ten Million Dollars ($10,000,000.00).
 
    b.  Concurrently or substantially concurrent with the Second Amendment
Effective Date, Borrower intends to cause the Revolving Credit Facility to be
fully funded. On or before the tenth (10th) Banking Business Day following the
Second Amendment Effective Date, Borrower shall cause the Funded RLC
Outstandings to be reduced to zero ($0.00) by making a principal prepayment on
the Revolving Credit Facility in the amount of Two Million Five Hundred Thousand
Dollars ($2,500,000.00).
 
3.  Deletion of Excess Cash Flow Payments. As of the Second Amendment Effective
Date (a) the definitions of "Excess Cash Flow" and "Excess Cash Flow Payments"
shall be and are hereby deleted and of no further force or effect,
(b) Section 2.03 shall be entitled "The C/T Note, Interest and Scheduled
Amortization", (c) Subsection 2.03(e) shall be and is hereby deleted in its
entirety, and (d) Subsection 2.03(f) shall be and is hereby amended and restated
in its entirety as follows:
 
    "f. All principal prepayments, including Capital Proceeds applied to the C/T
Loan under Section 8.02(a) and Excess Capital Proceeds under Section 6.12(c)
received by Agent Bank shall be applied to the last principal sums falling due
under the C/T Loan in the inverse order of maturity."
 

--------------------------------------------------------------------------------


4.  Addition of Section 5.08(g) - Monthly Market Share Report Requirement. As of
the Second Amendment Effective Date, Section 5.08(g) shall be and is hereby
added to the Existing Credit Agreement as follows:
 
    "g. Commencing on the Second Amendment Effective Date, Borrower shall
prepare and deliver to each of the Lenders, as soon as practicable, and in any
event within thirty (30) days after the end of each calendar month, a Monthly
Market Share Report for the Casino Facility substantially in the form of the
Monthly Market Share Report, a sample of which are affixed hereto as Exhibit R."
 
5.  Deletion of Total Leverage Ratio and Minimum Annualized EBITDAM Covenants.
As of the Second Amendment Effective Date, Section 6.01 of the Existing Credit
Agreement entitled "Total Leverage Ratio" and Section 6.04 entitled "Minimum
Annualized EBITDAM" shall be and are hereby deleted in their entirety and of no
further force or effect.
 
6.  Restatement of Senior Leverage Ratio Covenant. As of the Second Amendment
Effective Date, Section 6.02 of the Existing Credit Agreement entitled "Senior
Leverage Ratio" shall be and is hereby fully amended and restated in its
entirety as follows:
 
    "Senior Leverage Ratio. Commencing as of the Fiscal Quarter ending
December 31, 2007 and continuing as of each Fiscal Quarter end until Bank
Facilities Termination, the Borrower shall maintain a Senior Leverage Ratio no
greater than the ratios described hereinbelow as of the end of each Fiscal
Quarter in accordance with the following schedule, to be calculated for a fiscal
period consisting of each such Fiscal Quarter and the most recently ended three
(3) preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:
 
Fiscal Quarter End
Maximum Senior Leverage Ratio
As of the Fiscal Quarters ending December 31, 2007 and March 31, 2008
4.25 to 1.00
As of the Fiscal Quarters ending June 30, 2008 and September 30, 2008
4.00 to 1.00
As of the Fiscal Quarters ending December 31, 2008 and March 31, 2009
3.75 to 1.00
As of the Fiscal Quarters ending June 30, 2009 and September 30, 2009
3.50 to 1.00
As of the Fiscal Quarters ending December 31, 2009 and March 31, 2010
3.25 to 1.00
As of the Fiscal Quarters ending June 30, 2010 and September 30, 2010
3.00 to 1.00
As of the Fiscal Quarters ending December 31, 2010 and March 31, 2011
2.75 to 1.00
As of the Fiscal Quarters ending June 30, 2011 and September 30, 2011 and as of
each Fiscal Quarter end thereafter occurring until Bank Facilities Termination
  2.50 to 1.00"

 

--------------------------------------------------------------------------------


7.  Restatement of Adjusted Fixed Charge Coverage Ratio Covenant. As of the
Second Amendment Effective Date, Section 6.03 of the Existing Credit Agreement
entitled "Adjusted Fixed Charge Coverage Ratio" shall be and is hereby fully
amended and restated in its entirety as follows:
 
    "Section 6.03. Adjusted Fixed Charge Coverage Ratio. Commencing as of the
Fiscal Quarter ending June 30, 2007 and continuing as of each Fiscal Quarter end
until Bank Facilities Termination, the Borrower shall maintain an Adjusted Fixed
Charge Coverage Ratio no less than the ratios described hereinbelow as of the
end of each Fiscal Quarter in accordance with the following schedule, to be
calculated: (i) as of the end of the Fiscal Quarter ending June 30, 2007 for a
fiscal period consisting of that Fiscal Quarter only, (ii) as of the end of the
Fiscal Quarter ending September 30, 2007 for a fiscal period consisting of the
Fiscal Quarters ending June 30, 2007 and September 30, 2007 only, (iii) as of
the end of the Fiscal Quarter ending December 31, 2007 for a fiscal period
consisting of the Fiscal Quarters ending December 31, 2007, September 30, 2007
and June 30, 2007 only, and (iv) as of the end of the Fiscal Quarter ending
March 31, 2008 and as of each Fiscal Quarter end thereafter occurring, for a
fiscal period consisting of each such Fiscal Quarter and the most recently ended
three (3) preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:


Fiscal Quarter End
Minimum Adjusted Fixed Charge Coverage
As of the Fiscal Quarters ending June 30, 2007 and September 30, 2007
1.00 to 1.00
As of the Fiscal Quarter ending December 31, 2007
1.50 to 1.00
As of the Fiscal Quarter ending March 31, 2008
1.40 to 1.00
As of the Fiscal Quarter ending June 30, 2008
1.30 to 1.00
As of the Fiscal Quarter ending September 30, 2008 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination
  1.15 to 1.00"

 
8.  Restatement of Subsection 6.05(c). As of the Second Amendment Effective
Date, Subsection 6.05(c) of the Existing Credit Agreement shall be and is hereby
fully amended and restated in its entirety as follows:
 
    "c. Secured Interest Rate Hedges up to the aggregate amount of Twenty-Two
Million Five Hundred Thousand Dollars ($22,500,000.00) at any time
outstanding;".
 
    9.  Restatement of Subsection 6.05(g). As of the Second Amendment Effective
Date, Subsection 6.05(g) of the Existing Credit Agreement shall be and is hereby
fully amended and restated in its entirety as follows:
 
    "g. Subordinated Debt consisting of the following:
 
        (i) The CCVLLC Subordinated Debt. Notwithstanding anything contained in
the Payment Subordination Agreement executed in connection with the CCVLLC
Subordinated Note, payments otherwise permitted thereunder may only be made and
paid so long as the Adjusted Fixed Charge Coverage Ratio of the Borrower as of
the most recently ended Fiscal Quarter would comply with the requirements of
Section 6.03, calculated on a pro forma basis based on the assumption that the
proposed payment under the CCVLLC Subordinated Note had occurred during the most
recently ended Fiscal Quarter;
 
        (ii) The CCI Subordinated Debt;
 
        (iii) Other unsecured Indebtedness advanced by CCI (i) that has met the
requirements contained in the definition of Subordinated Debt, (ii) for which a
Payment Subordination Agreement has been executed by all applicable Persons; and
 
        (iv) No Subordinated Debt shall be provided by any Person other than CCI
without the prior written approval of each of the Lenders."
 

--------------------------------------------------------------------------------


10.  Restatement of Restriction on Distributions Covenant. As of the Second
Amendment Effective date, Section 6.06 shall be and is hereby amended and
restated in its entirety as follows:
 
    "Section 6.06. Restriction on Distributions.
 
        a. Borrower shall not make any Distributions during any period in which
a Default or Event of Default has occurred and remains continuing or which would
result in a Default or Event of Default hereunder; and
 
        b. Commencing on the Second Amendment Effective Date, Borrower shall not
make any Distributions or payments on Subordinated Debt or pay any Management
Fees under the Management Agreement until Borrower has realized a Senior
Leverage Ratio less than 3.00 to 1.00 for two (2) consecutive Fiscal Quarters.
At such time as Borrower has realized a Senior Leverage Ratio less than 3.00 to
1.00 for two (2) consecutive Fiscal Quarters, Borrower may thereafter make
Distributions, payments on Subordinated Debt (to the extent permitted in the
applicable Payment Subordination Agreement) and pay Management Fees, so long as
the Adjusted Fixed Charge Coverage Ratio of the Borrower as of the most recently
ended Fiscal Quarter would comply with the requirements of Section 6.03,
calculated on a pro forma basis based on the assumption that the payment of such
Distributions, Subordinated Debt and/or Management Fees had occurred during the
most recently ended Fiscal Quarter. Notwithstanding the foregoing provisions as
set forth in this Subsection b, however, Tax Distributions may be made but only
to the extent that actual tax liability of its members is created on the taxable
income of the Borrower."
 
11.  Restatement of Section 9.21. As of the Second Amendment Effective Date,
Section 9.21 of the Existing Credit Agreement shall be and is hereby amended and
restated in its entirety as follows:
 
    "Section 9.21.    Disbursement of Retainage. Lenders shall retain
(collectively the "Retainage") from the gross amount approved for each
Construction Disbursement for Hard Costs made from the proceeds of the C/T Loan
(i) five percent (5%) of the General Contractor’s portion of such Construction
Disbursement, and (ii) ten percent (10%) of the portions of such Construction
Disbursement relating to labor, materials and services provided by each
Subcontractor until fifty percent (50%) of the Hard Cost component of the
Lender's Disbursement Budget has been expended for work performed and has been
verified by Lenders' Consultant as substantially in compliance with the
Construction Documentation. Thereafter, so long as no Event of Default shall
have occurred and be continuing, no further Retainage shall be retained from
Construction Disbursements thereafter made unless Agent Bank is otherwise
instructed by Borrower. Retainage withheld by Lenders from the proceeds of the
C/T Loan shall not bear interest and shall be deemed not disbursed under the C/T
Loan until released as provided hereinbelow. Notwithstanding the foregoing, upon
the written request of Borrower, Lenders agree to release all Retainage for
construction costs relating to any subcontractor at such time as the respective
work of such subcontractor is one hundred percent (100%) complete, verified to
be in substantial compliance with the Construction Documentation by Lenders'
Consultant and upon such additional conditions and requirements as may be
required by Agent Bank, to Agent Bank's reasonable satisfaction including,
without limitation, final lien releases and other evidence that such work will
be, with the release of such retention, fully paid. All remaining funds held for
Retainage by Lenders shall be released (the "Retainage Release Date") upon the
written request of Borrower, at such time as:
 
        a. The Completion Date has occurred with only "Punch List" items
remaining to be completed which do not materially impair the ability of Borrower
to occupy and operate the Construction Projects for their intended purpose, no
single item exceeding a completion cost in excess of Twenty-Five Thousand
Dollars ($25,000.00) and the aggregate of such "Punch List" items not exceeding
Two Hundred Fifty Thousand Dollars ($250,000.00) in substantial compliance with
the Plans and Specifications and the terms and requirements of all Governmental
Authorities, including, without limitation, substantial compliance with the
Americans with Disabilities Act, substantial compliance with which shall be
certified to the best knowledge of the Architect, after due inquiry and
investigation;
 
        b. The lien period for the Construction Projects have expired or all
liens have been removed and Title Insurance Company has issued a date down
indorsement to the Title Insurance Policy showing no liens, claims or
encumbrances except for Permitted Encumbrances and other items approved by Agent
Bank upon the consent of Requisite Lenders;
 
        c. Each of the Construction Projects have been accepted by Borrower as
substantially complete and certified substantially completed and the "Punch
List" shall be prepared by the Architect and the General Contractors, and
approved by the Lenders' Consultant after an inspection which shall be made
within ten (10) days following the Completion Date;
 
         d. Each of the General Contractors have made a satisfactory account
that all payments required under their respective General Contractor Agreements
and Borrower has made a satisfactory account that all other Hard Costs shown on
the Borrower Construction Budget and all Soft Costs have been paid in full, with
the exception of the unreleased Retainage, including, but not by way of
limitation, all material and labor costs and have delivered copies of all lien
releases to Agent Bank and have certified that no claims with respect to the
Construction Projects remain outstanding, including any claims which might give
rise to a lien or liens against the Construction Projects, except for work
described in the "Punch List" or as to which Borrower is contesting the validity
or amount;



--------------------------------------------------------------------------------


        e. The Occupancy Date shall have occurred and a copy of the temporary or
final certificate of occupancy (if temporary, Borrower agrees to promptly
deliver a copy of the final certificate of occupancy to Agent Bank when received
by Borrower) has been issued to Borrower by the appropriate Governmental
Authority and a copy thereof delivered to Agent Bank and Borrower has taken
beneficial occupancy of each of the Construction Projects, including, without
limitation, all public areas which shall be open for the use and occupancy by
the public; and


        f. Borrower has delivered an "as-built" survey of the Construction
Projects and an "as-built" set of plans and specifications of the Construction
Projects
to Agent Bank.


        From the amounts released as provided hereinabove, one hundred fifty
percent (150%) of the Architect and Agent Bank's reasonable estimate of the cost
of completing the "Punch List" shall be withheld. Such amounts shall be released
monthly upon Construction Disbursement Request submitted by Borrower. Within
forty-five (45) days following the Retainage Release Date, Borrower shall
(i) certify completion of the "Punch List", and (ii) cause Title Insurance
Company to issue its final 100 and 103.3 indorsements, and a date down
indorsement to the Title Insurance Policy, each showing no Liens, claims or
encumbrances on the Real Property except for Permitted Encumbrances and other
items approved by Agent Bank upon consent of Requisite Lenders."
 
12.  Conditions Precedent to Second Amendment Effective Date. The occurrence of
the Second Amendment Effective Date is subject to Agent Bank having received the
following, in each case in a form and substance reasonably satisfactory to Agent
Bank, and the occurrence of each other condition precedent set forth below on or
before March 2, 2007:
 
    a.  due execution by Borrower and Banks of four (4) duplicate originals of
this Second Amendment;
 
    b.  reduction of the Funded C/T Outstandings to an amount no greater than
Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000.00);
 
    c.  reimbursement to Agent Bank by Borrower for all reasonable fees and
out-of-pocket expenses incurred by Agent Bank in connection with the Second
Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Second Amendment Effective Date; and
 
    d.  due execution by Borrower of a Subordinated Promissory Note payable to
the order of CCI evidencing a subordinated loan in the amount of Twelve Million
Five Hundred Thousand Dollars ($12,500,000.00), the execution and delivery by
CCI and Borrower of a Payment Subordination Agreement in favor of Agent Bank and
the funding of such subordinated loan by CCI to Borrower in the amount of Twelve
Million Five Hundred Thousand Dollars ($12,500,000.00); and
 
    e.  such other documents, instruments or conditions as may be reasonably
required by Lenders.
 
13.  Representations of Borrower. Borrower hereby represents to the Banks that:
 
    a.  the representations and warranties contained in Article IV of the
Existing Credit Agreement and contained in each of the other Loan Documents
(other than representations and warranties which expressly speak only as of a
different date, which shall be true and correct in all material respects as of
such date) are true and correct on and as of the Second Amendment Effective Date
in all material respects as though such representations and warranties had been
made on and as of the Second Amendment Effective Date, except to the extent that
such representations and warranties are not true and correct as a result of a
change which is permitted by the Credit Agreement or by any other Loan Document
or which has been otherwise consented to by Lender;
 
    b.  since the date of the most recent financial statements referred to in
Section 5.08 of the Existing Credit Agreement, no Material Adverse Change has
occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change has occurred;
 
    c.  after giving effect to the Second Amendment, no event has occurred and
is continuing which constitutes a Default or Event of Default under the terms of
the Credit Agreement; and
 
    d.  the execution, delivery and performance of this Second Amendment has
been duly authorized by all necessary action of Borrower and this Second
Amendment constitutes a valid, binding and enforceable obligation of Borrower.
 
14.  Affirmation and Ratification of Continuing Guaranty. CCI joins in the
execution of this Second Amendment for the purpose of ratifying and affirming
its obligations under the Continuing Guaranty for the guaranty of the full and
prompt payment and performance of all of Borrower's Indebtedness and Obligations
under the Bank Facilities and each of the Loan Documents as modified pursuant to
the Second Amendment.
 

--------------------------------------------------------------------------------


15.  Incorporation by Reference. This Second Amendment shall be and is hereby
incorporated in and forms a part of the Existing Credit Agreement.
 
16.  Governing Law. This Second Amendment shall be governed by the internal laws
of the State of Nevada without reference to conflicts of laws principles.
 
17.  Counterparts. This Second Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument. All such counterparts shall together
constitute one and the same document.
 
18.  Continuance of Terms and Provisions. All of the terms and provisions of the
Existing Credit Agreement shall remain unchanged except as specifically modified
herein.
 
19.  Replacement Schedules Attached. The following replacement Schedules are
attached hereto and incorporated herein and made a part of the Credit Agreement
as follows:
        
        Schedule 2.03(d) - C/T Loan Reduction Schedule
 
20.  Replacement Exhibit Attached. The following replacement Exhibit is attached
hereto and incorporated herein and made a part of the Credit Agreement as
follows:
 
        Exhibit F - Compliance Certificate - Form
    
        Exhibit R - Monthly Market Share Report - Sample
 
IN WITNESS WHEREOF, Borrower and Agent Bank (acting on behalf of the Lenders
pursuant to Section 11.11 of the Credit Agreement) have executed this Second
Amendment as of the day and year first above written.



 
BORROWER:
 
CC TOLLGATE LLC,
a Delaware limited liability company
 
By: CENTURY CASINOS TOLLGATE,INC.,
   a Delaware corporation,
   its Managing Member
 
By  /s/ Larry Hannappel 
Larry Hannappel,
CEO and Secretary
 
 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
 
By /s/ Larry Hannappel      
Larry Hannappel,
Senior Vice President
 
 
AGENT BANK:
 
WELLS FARGO BANK,
National Association,
Agent Bank, on behalf of the
Lenders and L/C Issuer
 
 
By/s/ Ryan Edde
Ryan Edde,
Vice President



 

--------------------------------------------------------------------------------



SCHEDULE 2.03(d)
TO
SECOND AMENDMENT
 
C/T LOAN REDUCTION SCHEDULE
 
TERM PAYMENT DATE
SCHEDULED TERM AMORTIZATION PAYMENTS
December 31, 2007
$ 600,000.00   
March 31, 2008
600,000.00
June 30, 2008
600,000.00
September 30, 2008
600,000.00
December 31, 2008
600,000.00
March 31, 2009
600,000.00
June 30, 2009
600,000.00
September 30, 2009
600,000.00
December 31, 2009
600,000.00
March 31, 2010
600,000.00
June 30, 2010
600,000.00
September 30, 2010
600,000.00
December 31, 2010
600,000.00
March 31, 2011
600,000.00
June 30, 2011
600,000.00
September 30, 2011
600,000.00
November 22, 2011
Entire unpaid balance




--------------------------------------------------------------------------------



EXHIBIT F
TO
SECOND AMENDMENT
 


COMPLIANCE CERTIFICATE
(First Restated)




TO:  WELLS FARGO BANK, National Association,
as Agent Bank
 
Reference is made to that certain Credit Agreement, dated as of November 18,
2005, as amended by First Amendment to Credit Agreement dated as of June 28,
2006 and as amended by Second Amendment to Credit Agreement dated as of
February 28, 2007 (as may be further amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"), by and among CC TOLLGATE LLC, a
Delaware limited liability company (the "Borrower"), the Lenders therein named
(each, together with their respective successors and assigns, individually being
referred to as a "Lender" and collectively as the "Lenders"), WELLS FARGO BANK,
National Association, as the issuer of Letters of Credit (herein, in such
capacity, called the "L/C Issuer") and WELLS FARGO BANK, National Association,
as administrative and collateral agent for the Lenders and L/C Issuer (herein,
in such capacity, called the "Agent Bank" and, together with the Lenders and L/C
Issuer, collectively referred to as the "Banks"). Terms defined in the Credit
Agreement and not otherwise defined in this Compliance Certificate
("Certificate") shall have the meanings defined and described in the Credit
Agreement. This Certificate is delivered in accordance with Section 5.08(c) of
the Credit Agreement.
 
The period under review is the Fiscal Quarter ended    [INSERT DATE] , together
with, unless otherwise indicated, the three (3) immediately preceding Fiscal
Quarters on a rolling four (4) Fiscal Quarter basis.


I.


COMPLIANCE WITH AFFIRMATIVE COVENANTS


A. FF&E (Section 5.01): Please state whether or not all FF&E has been purchased
and installed in the Casino Facility free and clear of all liens, encumbrances
or claims, other than Permitted Encumbrances.
 
            yes/no          
 
B. Liens Filed (Section 5.03): Report any liens filed against the Casino
Facility and the amount claimed in such liens. Describe actions being taken with
respect thereto.
                                      
 
C. Subordinated Debt and Management Fees (Section 5.04):
 
 
    a. Report the amount of any payments made on the CCVLLC Subordinated Note
during the fiscal period under review:
 
        Interest
$______________
        Principal
$______________
        Requirement: Only allowed to extent permitted in the Payment
Subordination Agreement (CCVLLC).
 
    b. Report the amount of payments made on the Management Agreement during the
fiscal period under review:
$______________
        Requirement: Only allowed to extent permitted in the Management
Subordination Agreement.
 
    c. Report the amount of any payments made on all other Subordinated Debt
during the fiscal period under review:
 
        Interest
$______________
        Principal
$______________
        None permitted.
 

 

--------------------------------------------------------------------------------


 
D. Additional Real Property (Section 5.06): Attach a legal description of any
other real property or rights to the use of real property acquired subsequent to
the Closing Date which is used in any material manner in connection with the
Casino Facility and describe such use. Attach evidence that such real property
or rights to the use of such real property has been added as Collateral under
the Credit Agreement.
 
 
 
 
 
 _____________

 
E. Insurance (Section 5.09):
 
    a. Has there been any change in the insurance coverages or the insurance
companies underwriting such insurance coverages since the last set of
certificates of insurance delivered to Agent Bank?
 
_____________
    b. Are the insurance coverages in place as of the end of the Fiscal Quarter
under review in compliance with the requriements of Section 5.09?
 
_____________
    c. For Annual Certificate: Please complete the Insurance Schedule set forth
below and list all currently effective insurance policies, including reference
to the policy number, policy expiration date and reference to each policy
maintained under subsection of Section 5.09 of the Credit Agreement. Attach a
separate sheet if necessary.
 
 
_____________
 
 
Insurance Schedule
 
Policy
No.
Issuer
Expiration
Date
                 
 
F. Permitted Encumbrances (Section 5.11): Describe any Lien attachment, levy,
distraint or other judicial process or burden affecting the collateral other
than the Permitted Encumbrances. Describe any matters being contested in the
manner described in Sections 5.03 and 5.10 of the Credit Agreement.
 
 
 
_____________
 
G. Suits or Actions (Section 5.17): Describe on a separate sheet any matters
requiring advice to Banks under Section 5.17.
    _____________
 
H. Tradenames, Trademarks and Servicemarks (Section 5.19): Describe on a
separate sheet any matters requiring advice to Banks under Section 5.19.
 
_____________
 
I. Notice of Hazardous Materials (Section 5.20): State whether or not to your
knowledge there are any matters requiring notice to Agent Bank under
Section 5.20. If so, attach a detailed summary of such matter(s).
 
    _____________
 
J. Compliance with Management Agreement (Section 5.22): Describe all defaults,
if any, which occurred during the period under review under the Management
Agreement. Describe any modifications or amendments to the Management Agreement.
State whether or not such modifications or amendments have been consented to by
Agent Bank as required under Section 5.22 of the Credit Agreement.
    
 
    
    _____________




--------------------------------------------------------------------------------


II.


FINANCIAL COVENANTS OF THE BORROWER


A.  Intentionally omitted.
 
 
B.  Senior Leverage Ratio (Section 6.02): To be calculated with reference to the
Borrower as of the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending December 31, 2007, to be calculated for a fiscal period
consisting of each such Fiscal Quarter and the most recently ended three (3)
preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter basis:
 
 
    SENIOR FUNDED DEBT:
 
        a.  The Funded RLC Outstandings and L/C Exposure on the Credit Facility
as of the last day of the Fiscal Quarter under review.
 
$ 
        b.  Plus the amount of Funded C/T Outstandings as of the last day of the
Fiscal Quarter under review.
+$ 
        c.  Plus the total, as of the last day of the Fiscal Quarter under
review, of both the long-term and current portions (without duplication) of all
other Indebtedness (including Contingent Liabilities, but excluding all
Indebtedness owing to the Subordinated Lenders under the Subordinated Debt and
excluding accrued but unpaid Management Fees).
 
 
+$ 
        d.  Plus the total, as of the last day of the Fiscal Quarter under
review of both the long-term and current portions (without duplication) of all
Capitalized Lease Liabilities.
   
+$ 
        e.  TOTAL SENIOR DEBT
(a + b + c + d)
$ 
Divided by:
/
 
        EBITDAM
 
        f.  Net Income, including Device Fee Rebates actually received.
$ 
        g.  Plus Interest Expense (expensed and capitalized) to the extent
deducted in the determination of Net Income.
+$___________
        h.  Plus the aggregate amount of federal and state taxes on or measured
by income for the period under review (whether or not payable during such
period) to the extent deducted in the determination of Net Income.
 
+$ 
        i.  Plus depreciation, amortization and all other non-cash expenses for
the period under review to the extent deducted in the determination of Net
Income.
 
+$ 
        j.  Less all cash and non-cash income (including, but not limited to,
interest income), transfers, loans and advances from CCI or any of its
Subsidiaries to the extent added in the determination of Net Income.
 
-$ 
        k.  Less all other non-cash income from any source not specified in (j)
above to the extent added in the determination of Net Income.
 
-$ 
        l.  Plus Management Fees to the extent deducted in the determination of
Net Income.
+$ 
        m.  Total EBITDAM
(f + g + h + i - j - k + l)
 
        n.  Senior Leverage Ratio
(e/m)
          :1.0 

 

--------------------------------------------------------------------------------


 
    Maximum Permitted:
 
 
 
Fiscal Quarter End
 
 
Maximum Senior
Leverage Ratio
 
 
As of the Fiscal Quarters ending December 31, 2007 and March 31, 2008
4.00 to 1.00
 
As of the Fiscal Quarters ending June 30, 2008 and September 30, 2008
4.00 to 1.00
 
As of the Fiscal Quarters ending December 31, 2008 and March 31, 2009
3.75 to 1.00
 
As of the Fiscal Quarters ending June 30, 2009 and September 30, 2009
3.50 to 1.00
 
As of the Fiscal Quarters ending December 31, 2009 and March 31, 2010
3.25 to 1.00
 
As of the Fiscal Quarters ending June 30, 2010 and September 30, 2010
3.00 to 1.00
 
As of the Fiscal Quarters ending December 31, 2010 and March 31, 2011
2.75 to 1.00
 
As of the Fiscal Quarters ending June 30, 2011 and September 30, 2011 and as of
each Fiscal Quarter end thereafter occurring until Bank Facilities Termination
 
2.50 to 1.00
 

 

--------------------------------------------------------------------------------


 
C.  Adjusted Fixed Charge Coverage Ratio (Section 6.03): Commencing as of the
Fiscal Quarter ending June 30, 2007 and continuing as of each Fiscal Quarter end
until Bank Facilities Termination, the Borrower shall maintain an Adjusted Fixed
Charge Coverage Ratio, to be calculated: (i) as of the end of the Fiscal Quarter
ending June 30, 2007 for a fiscal period consisting of that Fiscal Quarter only,
(ii) as of the end of the Fiscal Quarter ending September 30, 2007 for a fiscal
period consisting of the Fiscal Quarters ending September 30, 2007 and June 30,
2007 only, (iii) as of the end of the Fiscal Quarter ending December 31, 2007
for a fiscal period consisting of the Fiscal Quarters ending December 31, 2007,
September 30, 2007 and June 30, 2007, and (iv) as of the end of the Fiscal
Quarter ending March 31, 2008 and as of each Fiscal Quarter end thereafter
occurring, for a fiscal period consisting of each such Fiscal Quarter and the
most recently ended three (3) preceding Fiscal Quarters on a rolling four (4)
Fiscal Quarter basis:
 
 
    Numerator
 
        a.  Total EBITDAM
(Enter II B(m) above).
$ 
        b.  Less the aggregate amount of actually paid Distributions, including,
without limitation, all Tax Distributions actually paid.
 
-$ 
        c.  Less the aggregate amount of Maintenance Capital Expenditures to the
extent not deducted in the determination of net income or financed from the
proceeds of permitted equity or subordinated indebtedness provided by CCI or any
of its Subsidiaries.
 
 
-$ 
        d.  Less the aggregate amount of Management Fees paid in cash.
-$ 
        e.  Total Numerator
(a - b - c - d)
$ 
 
   Divided by the sum of:
 
    Denominator
 
        f.  The aggregate amount of actually paid Interest Expense (expensed and
capitalized).
$ 
g.  Plus the aggregate amount of actually paid principal payments or reductions
(without duplication) required to be made on all outstanding Indebtedness.
 
+$
        h.  Plus the current portion of Capitalized Lease Liabilities.
+$
        i.  Total Denominator
(e + f + g)
$ 
        Adjusted Fixed Charge Coverage Ratio (d/h)
            :1 
  
        Minimum required:
 
 
Fiscal Quarter End
Minimum Adjusted Fixed Charge Coverage
 
As of the Fiscal Quarters ending June 30, 2007 and September 30, 2007
1.00 to 1.00
 
As of the Fiscal Quarter ending December 31, 2007
1.50 to 1.00
 
As of the Fiscal Quarter ending March 31, 2008
1.40 to 1.00
 
As of the Fiscal Quarter ending June 30, 2008
1.30 to 1.00
 
As of the Fiscal Quarter ending September 30, 2008 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination
 
1.15 to 1.00
 

 

--------------------------------------------------------------------------------


D.  Intentionally omitted.
 
 
E.  Limitation on Indebtedness (Section 6.05):
 
    a.  Set forth the aggregate amount of Secured Interest Rate Hedges.
$ 
        Maximum Permitted: $22,500,000.00
 
 
    b.  Set forth the aggregate amount of:
 
        (i) Secured purchase money Indebtedness
$ 
        (ii) Capital Lease Liabilities
 
$ 
        Total
$ 
        Maximum aggregate permitted under Section 6.05(d): $500,000.00
 
 
    c.  Set forth aggregate amount of Unsecured Indebtedness (other than trade
payables and Subordinated Debt).
$ 
        Maximum Permitted: $1,000,000.00
 
 
    d.  Set forth the aggregate amount of Subordinated Debt owing by the
Borrower
 
$ 
 
    e.  Set forth amount of Subordinated Debt, if any, which is not CCVLLC
Subordinated Debt or CCI Subordinated Debt.
 
$ 
 
    f.  Set forth the amount and a brief description of any Indebtedness of the
Borrower not permitted under Section 6.05.
 
$ 
 
F.  Restriction on Distributions (Section 6.06):
 
    a.  Set forth aggregate amount of Distributions made by Borrower.
$ 
    b.  Set forth aggregate amount of payments on Subordinated Debt.
$ 
    c.  Set forth aggregate amount of paid Management Fees.
$ 
 
    Requirements:
 
Attach on a separate sheet a pro forma calculation of the Adjusted Fixed Charge
Coverage Ratio of the Borrower as of the most recently ended Fiscal Quarter
prior to the Fiscal Quarter under review, based on the assumption that such
Distributions (including Tax Distributions) had occurred during such prior
Fiscal Quarter.
 
Set forth the Pro Forma Adjusted Fixed Charge Coverage Ratio
            :1.00  
Must not be less than coverages required under Section 6.03.
 
None permitted (other than Tax Distributions to the extent that actual tax
liability of its members is created on the taxable income of the Borrower) until
Borrower realizes a Senior Leverage Ratio less than 3.00 to 1.00 for two (2)
consecutive Fiscal Quarters.
 

 

--------------------------------------------------------------------------------


G.  Capital Expenditures Requirements (Section 6.07):
 
 
    a.  Commencing as of the first full Fiscal Quarter ending subsequent to the
Term Out Date and continuing as of each Fiscal Quarter end until Bank Facilities
Termination, set forth the aggregate amount of Maintenance Capital Expenditures
to the Casino Facility during the Fiscal Year under review
 
    
$ 
 
    b.  Set forth the amount of prior Fiscal Year gross gaming revenues.
$ 
 
        Minimum Maintenance Cap Ex Requirement:
 
Fiscal Quarter End
Minimum Maintenance Cap Ex Requirement
Maximum Maintenance Cap Ex Limit
 
As of the first (1st) through fourth (4th) Fiscal Quarter ends occurring
subsequent to the Term Out Date
 
1.0%
 
6.0%
 
As of the fifth (5th) through eighth (8th) Fiscal Quarter ends occurring
subsequent to the Term Out Date
 
1.5%
 
6.0%
 
As of the ninth (9th) through twelfth (12th) Fiscal Quarter ends occurring
subsequent to the Term Out Date and as of each four consecutive Fiscal Quarter
period ending thereafter until Bank Facilities Termination
 
 
 
2.0%
 
 
 
6.0%
 
 
        Maximum Maintenance Cap Ex Limits:
 
6% of prior Fiscal Year gross gaming revenues.
 
 
H.  Contingent Liabilities (Section 6.08):
 
        a.  Set forth the cumulative aggregate amount of Contingent Liabilities
incurred by the Borrower.
$ 
Maximum allowed: None without prior written consent of Requisite Lenders.
 
 
I.  Investment Restrictions (Section 6.09):
 
        a.  Set forth the date, amount and a brief description of each
Investment made by the Borrower not permitted under Section 6.09.
 
$ 
J.  Total Liens (Section 6.10): On a separate sheet describe in detail any and
all Liens on any assets of the Borrower not permitted under Section 6.10.
 
K.  Change of Control (Section 6.11): State whether or not a Change of Control
has occurred.
 
           yes/no      
L.  Sale of Assets, Consolidation, Merger or Liquidation (Section 6.12):
 
    a.  On a separate sheet describe any and all mergers, consolidations,
liquidations and/or dissolutions not permitted under Section 6.12.
 
 
    b.  With respect to the determination of Excess Capital Proceeds, please set
forth the amount of Net Proceeds received by the Borrower during the current
Fiscal Year from the disposition of FF&E and other items of Collateral which
have not been replaced with purchased or leased FF&E of equivalent value and
utility.
 
 
        Requirement: On or before 30 days following such disposition, must make
a Mandatory Prepayment for amount of Excess Capital Proceeds in excess of
$10,000 during any Fiscal Year.
 
 
M.  ERISA (Section 6.13): Describe on a separate sheet any matters requiring
notice to Agent Bank under Section 6.13.
 
 
N.  Margin Regulations (Section 6.14): Set forth the amount(s) of and describe
on a separate sheet of paper any proceeds of the Bank Facilities used by
Borrower in violation of Section 6.14.
 
$ 
O.  Transactions with Affiliates (Section 6.15): Describe on a separate sheet
any transactions with Affiliates not permitted under Section 6.15.
 
 

 

--------------------------------------------------------------------------------


P.  Limitation on Subsidiaries (Section 6.16): On a separate sheet, describe any
Subsidiaries created by Borrower. State whether or not the creation of such
Subsidiaries has been consented to by the Requisite Lenders as required under
Section 6.16 of the Credit Agreement.
 

 
III.


NONUSAGE FEE CALCULATION


(Section 2.12(b)): To be calculated with respect to the Fiscal Quarter under
review:
 
    a.  Aggregate RLC Commitment, less the daily average of the Funded RLC
Outstandings.
$ 
    b.  Until the occurrence of the Term Out Date, $32,500,000.00 less the daily
average of the Funded Term Outstandings.
$ 
    c.  Amount of Nonusage.
        (a plus b)
 
$ 
    d.  Applicable Nonusage Percentage.
        0.75% 
    e.  Gross Nonusage Fee.
        (c times d)
$ 
    f.  Number of days in Fiscal Quarter under review
 
    g.  Nonusage Fee for Fiscal Quarter under review.
        (e/360 x f)
$ 



IV.


Intentionally omitted.


V.


PERFORMANCE OF OBLIGATIONS


A review of the activities of the Borrower during the fiscal period covered by
the attached financial statements has been made under my supervision with a view
to determining whether during such fiscal period any Default or Event of Default
has occurred and is continuing. Except as described in an attached document or
in an earlier Certificate, to the best of my knowledge, as of the date of this
Certificate, there is no Default or Event of Default that has occurred and
remains continuing.


VI.


NO MATERIAL ADVERSE CHANGE


To the best of my knowledge, except as described in an attached document or in
an earlier Certificate, no Material Adverse Change has occurred since the date
of the most recent Certificate delivered to the Banks.


DATED this ____ day of _____________, _____.





 
CC TOLLGATE LLC,
a Delaware limited liability company
 
By: CENTURY CASINOS TOLLGATE, INC., a Delaware corporation,
Its Managing Member
 
 
By    
Larry Hannappel,
CEO and Secretary




--------------------------------------------------------------------------------



PAYMENT SUBORDINATION AGREEMENT
 


THIS PAYMENT SUBORDINATION AGREEMENT (the "Agreement") is made and entered into
as of the 28th day of February, 2007, by CENTURY CASINOS, INC., a Delaware
corporation (hereinafter referred to as "Subordinator") and delivered to WELLS
FARGO BANK, National Association, as administrative and collateral agent ("Agent
Bank") on behalf of itself and each of the Lenders hereinafter described.


R_E_C_I_T_A_L_S:
 
WHEREAS:
 
A.  As of the date of this Agreement, there is outstanding and owing by CC
Tollgate LLC, a Delaware limited liability company (the "Company") to
Subordinator indebtedness in the aggregate amount of Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) (together with the interest thereon, the
"Subordinated Debt") evidenced by that certain unsecured Subordinated Promissory
Note dated February 28, 2007 (the "Subordinated Note"), a copy of which is
marked "Exhibit A", affixed hereto and by this reference incorporated herein and
made a part hereof, which Subordinated Note executed by the Company, payable to
the order of Subordinator and other parties, as the lenders.
 
Now, therefore, in and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Subordinator, the
Subordinator hereby agrees as follows:
    
    1.  The Company has entered into a Credit Agreement dated as of November 18,
2005, as amended by First Amendment to Credit Agreement dated as of June 28,
2006 and by Second Amendment to Credit Agreement executed substantially
concurrent herewith (as it may be further amended, modified or supplemented from
time to time, the "Credit Agreement") with the Lenders therein named (each,
together with their respective successors and assigns, individually being
referred to herein as a "Lender" and collectively as the "Lenders"), Wells Fargo
Bank, National Association, as the issuer of Letters of Credit (herein, in such
capacity, called the "L/C Issuer") and Wells Fargo Bank, National Association,
as administrative and collateral agent for the Lenders and L/C Issuer (herein,
in such capacity, the "Agent Bank" and, together with the Lenders and L/C
Issuer, collectively referred to as the "Banks"), under the terms of which Banks
agreed to establish and fund a construction and term loan ("C/T Loan") in the
amount of Thirty-Two Million Five Hundred Thousand Dollars ($32,500,000.00) and
a revolving credit facility (the "Revolving Credit Facility" and, together with
the C/T Loan, collectively, the "Bank Facilities") in the initial principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00) at any time
outstanding, all subject to the terms and conditions set forth in the Credit
Agreement. The C/T Loan is evidenced by a Construction and Term Note ("C/T
Note") in the principal sum of Thirty-Two Million Five Hundred Thousand Dollars
($32,500,000.00). The Revolving Credit Facility is evidenced by a Revolving
Credit Note (the "Revolving Credit Note" and, together with the C/T Note,
collectively, the "Bank Notes") in the principal sum of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) executed by the Borrower, payable to the order
of Agent Bank on behalf of Lenders.
 

--------------------------------------------------------------------------------


    2.  The Subordinated Note may not be transferred or assigned by Subordinator
without the prior written consent of Agent Bank and, unless so transferred or
assigned, shall be owned by Subordinator at all times free and clear of any
lien, pledge, charge, security interest or other encumbrance.
 
    3.  So long as any monetary obligation or other obligation or commitment to
advance funds under the Credit Agreement, the Bank Notes or any other Loan
Document, as defined in the Credit Agreement (as such obligations may be
amended, modified, restated, renewed, increased or extended, including, without
limitation, post petition interest whether or not allowed in any insolvency
proceedings, and fees, attorneys costs and indemnities under the Loan Documents,
collectively referred to herein as the "Bank Debt") shall remain unpaid or
unfunded, in whole or in part, the Subordinator may not receive any payment of
principal or interest, directly or indirectly, on the Subordinated Debt.
 
    4.  In the event that any such payments of principal and/or interest are
made in violation of the foregoing provisions, such payments shall not be
accepted by Subordinator and, if so accepted, shall be held in trust for the
benefit of, and shall be paid forthwith over and delivered to Agent Bank. The
subordination provisions set forth hereinabove are made for the benefit of Banks
and it is understood by Company and by Subordinator that Banks will take certain
actions in reliance upon such subordination provisions. It is further understood
that Banks' reliance upon the referenced subordination provisions shall not
constitute a waiver by Banks of their right to insist upon strict compliance
with all provisions of the Credit Agreement and with all provisions of the Loan
Documents as particularly defined by the Credit Agreement.
 
    5.  (a) In the event of:
 
            (i)  any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to any of the Borrower, its creditors or its property;
 
            (ii)  any proceeding for the liquidation, dissolution or other
winding-up of the Borrower, voluntary or involuntary, whether or not involving
insolvency, reorganization or bankruptcy proceedings;
        

--------------------------------------------------------------------------------


            (iii)  any assignment by Borrower for the benefit of creditors; or
 
            (iv)  any other marshalling of the assets of Borrower;
    
    all Bank Debt (including any interest thereon accruing after the
commencement of any such proceedings and any other sums or premium due) shall
first be paid in full before any payment or distribution, whether in cash,
securities or other property, shall be made on account of any Subordinated Debt
or the Subordinated Loan Documents and any payment or distribution, whether in
cash, securities or other property which would otherwise, but for these
subordination provisions, be payable or deliverable in respect of Subordinated
Debt or the Subordinated Loan Documents shall be paid or delivered directly to
the holders of Bank Debt until all Bank Debt (including any interest thereon
accruing after the commencement of any such proceedings) shall have been
indefeasibly paid in full.
 
    The Subordinator shall file in any bankruptcy or other proceeding in which
the filing of claims is required by law, all claims which the Subordinator may
have against any of the Borrower relating to any Subordinated Debt and will
assign to the holders of the Bank Debt all rights of the Subordinator
thereunder. If Subordinator does not file any such claim, the holder of the Bank
Debt as attorney-in-fact for Subordinator is hereby authorized to do so in the
name of Subordinator or, in such holder's discretion, to assign the claim to a
nominee and to cause proof of claim to be filed in the name of such holder's
nominee. The foregoing power of attorney is coupled with an interest and cannot
be revoked. The holder of the Bank Debt or its nominee shall have the sole right
to accept or reject any plan proposed in any such proceeding and to take any
other action which a party filing a claim is entitled to do. In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the holder of the Bank Debt the amount
payable on such claim and, to the full extent necessary for that purpose, the
Subordinator hereby assigns to the holder of the Bank Debt all of the
Subordinator's rights to any such payments or distributions to which the
Subordinator would otherwise be entitled.
 
    (b) If any payment or distribution of any character or any security, whether
in cash, securities or other property, shall be received by the Subordinator in
contravention of any of the terms hereof and before all Bank Debt shall have
been indefeasibly paid in full, such payment or distribution or security shall
be received in trust for the benefit of, and shall be paid over or delivered and
transferred to, the holder of Bank Debt at the time outstanding for application
to the payment of all Bank Debt remaining unpaid, to the extent necessary to pay
all such Bank Debt in full. In the event of the failure of the Subordinator to
endorse or assign any such payment, distribution or security, each holder of
Bank Debt is hereby irrevocably authorized to endorse or assign the same.
 
    (c) The Bank Debt shall not be deemed to have been paid in full unless the
holder thereof shall have indefeasibly received cash in lawful currency of the
United States of America equal to the amount of Bank Debt then outstanding,
together with the occurrence of Bank Facilities Termination, as defined in the
Credit Agreement.
 

--------------------------------------------------------------------------------


    (d) The Subordinator will take such action (including, without limitation,
the execution and filing of a financing statement with respect to this Agreement
and including the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions which the holder of Bank Debt
may reasonably require in order to prove and realize upon any rights or claims
pertaining to Subordinated Debt and to effectuate the full benefit of the
subordination contained herein) as may, in the opinion of counsel designated by
the Agent Bank, be reasonably necessary or appropriate to assure the
effectiveness of the subordination effected by these provisions.
      
            (e) The Subordinator understands and acknowledges by its execution
hereof that the actions of the Lenders in connection with the Bank Debt are
being or have been made in reliance upon the subordination of the Subordinated
Debt to Bank Debt as set forth herein.
 
    6.  Subordination Legend; Further Assurances. The Company and the
Subordinator will cause each note and instrument (if any) evidencing the
Subordinated Debt to be endorsed with the following legend or the effective
equivalent thereof:
 
"The Indebtedness evidenced by this instrument is subordinated to the prior
payment in cash in full of all Bank Debt (as defined in the Payment
Subordination Agreement, dated as of _____________, 200__) pursuant to, and to
the extent provided in, the Payment Subordination Agreement by the maker hereof
and payee named herein in favor of the Agent Bank therein named and its
successors and assigns."
 
The Company and Subordinator each hereby agree to mark its respective books of
account in such a manner as shall be effective to give proper notice of the
effect of this Agreement. The Company and the Subordinator will at their expense
and at any time and from time to time promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
that the Agent Bank may reasonably request in order to protect any right or
interest granted or purported to be granted hereunder or to enable the Agent
Bank to exercise and enforce its rights and remedies hereunder.
 
    7.  Subject to the terms of the Credit Agreement:
 
    (a)  This Agreement shall continue in effect so long as any Bank Debt shall
remain unpaid and no action that the holder of the Bank Debt or any of the
Borrower, with or without the written consent of the holder of the Bank Debt,
may take or refrain from taking with respect to any Bank Debt, any instrument
representing the same, any Collateral (as defined in the Credit Agreement)
therefor, or any agreement or agreements, including guaranties, in connection
therewith, shall affect this Agreement or the obligations of the Subordinator
hereunder.
 

--------------------------------------------------------------------------------


    (b)  All rights and interests of the Banks hereunder, and all agreements and
obligations of the Subordinator and the Company under this Agreement, shall
remain in full force and effect irrespective of:
 
        (i)  any lack of validity or enforceability of the Credit Agreement, the
Bank Notes or any other Loan Document, or any agreement or instrument relating
thereto;
 
        (ii)  any change in the time, manner or place of payment of, or in any
other term of, all or any of the Bank Debt, or any other amendment,
modification, revision, restatement, extension or waiver of or any consent to
departure from the Credit Agreement, the Bank Notes or any other Loan Document;
 
        (iii)  any taking and holding of Collateral or other security or
additional guarantees for all or any of the Bank Debt; or any amendment,
alteration, exchange, substitution, restatement, transfer, enforcement, waiver,
subordination, termination or release of any Collateral or such guarantees, or
any non-perfection of any Collateral, or any consent to departure from any such
guaranty;
 
        (iv)  any manner of application of Collateral or proceeds thereof, to
all or any of the Bank Debt, or the manner of sale of any Collateral or other
security;
 
        (v)  any consent by any of the Banks or any other Person to the change,
restructure or termination of the corporate structure or existence of the
Borrower or the Subordinator, or any Subsidiary thereof and any corresponding
restructure of the Bank Debt, or any other restructure or refinancing of the
Bank Debt or any portion thereof;
 
        (vi)  any modification, compounding, compromise, settlement, release by
the Banks or any of them or any other Person (or by operation of law or
otherwise), collection or other liquidation of the Bank Debt or of the
Collateral or other security in whole or in part, and any refusal of payment to
any Bank in whole or in part, from any obligor or guarantor in connection with
any of the Bank Debt, whether or not with notice to, or further assent by, or
any reservation of rights against the Subordinator; or
 
        (vii)  any other circumstance (including, but not limited to, any
statute of limitations) which might otherwise constitute a defense available to,
or a discharge of the Borrower or the Subordinator.
 

--------------------------------------------------------------------------------


    Without limiting the generality of the foregoing, the Subordinator hereby
consents to and agrees that the rights of each Bank hereunder, and the
enforceability hereof, shall not be affected by any release of any Collateral or
security from the liens and security interests created by any of the Loan
Documents or any other agreement whether for purposes of sales or other
dispositions of assets or for any other purpose. This Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any of the Bank Debt is rescinded or must otherwise be returned by any Bank
upon the insolvency, bankruptcy or reorganization of the Company or otherwise,
all as though such payment had not been made.
 
    (c)  The Subordinator waives the right to require the Banks to proceed
against the Borrower or any other person liable on the Bank Debt, to proceed
against or exhaust any security held from any Borrower or any other person, or
to pursue any other remedy in the Banks' power whatsoever and the Subordinator
waives the right to have the property of the Borrower first applied to the
discharge of the Bank Debt. The Banks may, at their election, exercise any right
or remedy they may have against the Borrower or any security held by the Banks,
including, without limitation, the right to foreclosure upon any such security
by one or more judicial or nonjudicial sales, without affecting or impairing in
any way the obligations of the Subordinator hereunder, except to the extent the
Bank Debt has been paid, and the Subordinator waives any defense arising out of
the absence, impairment or loss of any right of reimbursement, contribution or
subrogation or any other right or remedy of the Subordinator against the
Borrower or any such security, whether resulting from such election by the Banks
or otherwise. The Subordinator waives any defense arising by reason of any
disability or other defense of the Borrower or by reason of the cessation from
any cause whatsoever (including, without limitation, any intervention or
omission by the Lender) of the liability either in whole or in part, of the
Borrower to the Banks for the Bank Debt.
 
    (d)  Until the Bank Debt is fully and indefeasibly paid, the Subordinator
shall not proceed against the Company for the recovery of all or any portion of
the Subordinated Debt, or proceed against or exhaust any security held from the
Company or any other person, or pursue any other right or remedy in the
Subordinator's power whatsoever for the collection of all or any portion of the
Subordinated Debt.
 
8.  In case of a breach by the Subordinator of this Agreement, the Subordinator
hereby agrees to be responsible for and to pay all costs and expenses,
including, without limitation, attorneys' fees and costs and accountants' fees,
incurred by the holder of the Bank Debt in connection with the enforcement by
the holder of the Bank Debt of its rights or the protection of the holder of the
Bank Debt of its interests as a result of such breach under this Agreement,
whether incurred pre-trial, at trial or on appeal.
 
9.  Time shall be of the essence of this Agreement.
 
10.  This Agreement shall be governed by and construed in accordance with the
law of the State of Nevada. The parties hereto further agree that, subject to
the Arbitration provisions set forth below in paragraph 11, the full and
exclusive forum for the determination of any action relating to this Agreement
shall be either an appropriate Court of the State of Nevada or the United States
District Court or United States Bankruptcy Court for the District of Nevada.
 

--------------------------------------------------------------------------------


11.  Arbitration.
 
    (a)  Upon the request of any party, whether made before or after the
institution of any legal proceeding, any action, dispute, claim or controversy
of any kind (e.g., whether in contract or in tort, statutory or common law,
legal or equitable) ("Dispute") now existing or hereafter arising between the
parties in any way arising out of, pertaining to or in connection with this
Agreement, the Credit Agreement, Bank Notes, Loan Documents or any related
agreements, documents, or instruments (collectively the "Documents"), may, by
summary proceedings (e.g., a plea in abatement or motion to stay further
proceedings), bring an action in court to compel arbitration of any Dispute.
 
    (b)  All Disputes between the parties shall be resolved by binding
arbitration governed by the Commercial Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction.
 
    (c)  No provision of, nor the exercise of any rights under this arbitration
clause shall limit the rights of any party, and the parties shall have the right
during any Dispute, to seek, use and employ ancillary or preliminary remedies,
judicial or otherwise, for the purposes of realizing upon, preserving,
protecting or foreclosing upon any property, real or personal, which is involved
in a Dispute, or which is subject to, or described in, the Documents, including,
without limitation, rights and remedies relating to: (i) foreclosing against any
real or personal property collateral or other security by the exercise of a
power of sale under the Documents or other security agreement or instrument, or
applicable law, (ii) exercising self-help remedies (including setoff rights) or
(iii) obtaining provisional or ancillary remedies such as injunctive relief,
sequestration, attachment, garnishment or the appointment of a receiver from a
court having jurisdiction before, during or after the pendency of any
arbitration. The institution and maintenance of an action for judicial relief or
pursuit of provisional or ancillary remedies or exercise of self-help remedies
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the Dispute to arbitration nor render inapplicable the
compulsory arbitration provision hereof.
 
12.  Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BANKS, THE
COMPANY AND SUBORDINATOR EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT, THE CREDIT AGREEMENT, THE BANK NOTES OR
ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF BANKS, THE COMPANY AND SUBORDINATOR WITH RESPECT
TO THIS AGREEMENT, THE CREDIT AGREEMENT, THE BANK NOTES OR ANY OF THE LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BANKS, THE COMPANY AND
SUBORDINATOR EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM,
DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A BENCH TRIAL WITHOUT A JURY AND THAT
THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
13.  In the event any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
14.  The Company joins in the execution of this Agreement to evidence its
agreement to the terms hereof and to be legally bound hereby. This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and their
respective successors and assigns.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement, as of the day
and year first above written.


SUBORDINATOR:
CENTURY CASINOS, INC.,
a Delaware corporation
 
By /s/ Larry Hannappel
Larry Hannappel,
Senior Vice President
 
COMPANY:
CC TOLLGATE LLC,
a Delaware limited liability company
 
By: CENTURY CASINOS TOLLGATE, INC.,
a Delaware corporation,
Its Managing Member
 
By /s/ Larry Hannappel    
Larry Hannappel,
CEO and Secretary
AGENT BANK:
WELLS FARGO BANK, National
Association, as administrative and
collateral agent on behalf of itself and
each of the Lenders and L/C Issuer
 
 
By /s/ Ryan Edde
Ryan Edde,
Vice President




--------------------------------------------------------------------------------



EXHIBIT A TO PAYMENT SUBORDINATION AGREEMENT
 
SUBORDINATED PROMISSORY NOTE
 
$12,500,000.00                                  
 
Colorado Springs, Colorado
As of _______________, 2007


FOR VALUE RECEIVED, CC Tollgate LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of Century Casinos, Inc., a Delaware
corporation (“Lender”), at 1263A Lake Plaza Drive, Colorado Springs, Colorado,
80906, or at such other place as the payee or other holder may direct in
writing, the principal sum of Twelve Million Five Hundred Thousand Dollars
($12,500,000.00), with interest on the outstanding principal balance at the rate
of Prime Rate plus two and one-half percent (2.5%) per annum from the date
hereof until paid in full (the “Interest Rate”). For purposes of this Note,
Prime Rate shall mean at any time, and from time to time, the rate of interest
most recently announced within Wells Fargo Bank at its principal office in San
Francisco, California.


No payments of principal or interest shall be required until six months after
the Senior Loans, as such term is defined below, have been paid in full, at
which time the full amount of the Note, including all interest and principal,
shall be due and payable in full. All payments received shall be applied first
to accrued interest and then to the retirement of principal. In the event any
payment of principal, interest, or costs payable hereunder is not paid when due
or declared due, interest shall thereafter accrue on the full amount of such
payment at the rate of the Interest Rate plus four percent (4%) per annum until
paid. This Note may be prepaid in whole or in part at any time and from time to
time without premium or penalty. Notwithstanding contained in this Note to the
contrary, no payments of principal or interest shall be due and payable under
this Note until such time as the Senior Loans have been paid in full. For
purposes of this Note the term “Senior Loans” shall mean that certain Credit
Agreement dated as of November 18, 2005, as amended from time to time, among CC
Tollgate LLC, as Borrower, the Lenders and L/C Issuer therein named and Wells
Fargo Bank, National Association as Agent Bank. The Lender shall have no
enforcement rights related to this Note until such time as the Senior Loans have
been paid in full.


Each maker, indorser, and guarantor, and any other person who is now or may
hereafter become primarily or secondarily liable for the payment of this Note or
any portion thereof (a) waives presentment, notice of dishonor, and protest, (b)
agrees to one or more extensions of time of payment of all or any part of this
Note, for any length of time, (c) agrees that the payee or other holder may
release, agree not to sue, suspend its rights to enforce this Note against, or
otherwise discharge or deal with any person against whom such maker, indorser,
guarantor, or other person has a right of recourse, and may release, fail, or
agree not to enforce or perfect its rights in or against, or otherwise deal with
any collateral for the payment of, this Note, or any portion thereof, and (d) if
this Note or interest thereon is not paid when due or if suit is brought, agrees
to pay upon demand all reasonable costs of collection, including reasonable
attorneys' fees. In the event of any bankruptcy or similar proceedings, costs of
collection shall include all costs and attorneys' fees incurred in connection
with such proceedings, including the fees of counsel for attendance at meetings
of creditors or other committees.


Each of the following events shall be an “Event of Default” hereunder:


(a) Borrower fails to pay timely any of the principal amount due under this Note
on the date the same becomes due and payable no later than 10 business days
after the same becomes due and payable;


(b) Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing;



--------------------------------------------------------------------------------


(c) An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower; or


(d)  The occurrence of an “Event of Default” under the Senior Loans.


Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, and, in the case of an Event of Default pursuant to (b) or (c) above,
automatically, be immediately due, payable and collectible by Lender pursuant to
applicable law.


If any payment of principal or interest is not paid promptly when due, the payee
or other holder may declare the entire outstanding principal balance of the
Note, and all accrued interest, immediately due and payable, without notice or
demand.


This Note shall be governed in all respects by the laws of the State of
Colorado. The provisions of this Note shall inure to the benefit of and be
binding on any successor to Borrower and shall extend to any holder hereof.




CC Tollgate LLC,
a Delaware limited liability company


By: Century Casinos Tollgate, Inc., its Manager


By:    /s/ Larry Hannappel
          Name: Larry Hannappel
          Title: CEO and Secretary